Citation Nr: 0117485	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, claimed as fallen arches and heel spurs.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The appellant had active duty for training 
from November 1983 to February 1984.



REMAND

In this case, the appellant contends that she currently 
suffers from fallen arches and heel spurs secondary to the 
rigors of service.  Specifically, the appellant contends that 
marching and wearing combat boots during her six years of 
service caused her current fallen arches and heel spurs.  In 
this regard, the service medical records show that in 
December 1983 she complained of bilateral foot and heel pain.  
Upon examination she presented evidence of calluses on the 
great toes and the head of the first metatarsal.  An entry 
latter in December records assessments of facisitis secondary 
to pronation on the left and leg pain secondary to weight 
bearing.  January 1984 notations reveal she further 
complained of right heel pain and was found to have excess 
pronation and plantar tendonitis; she was later diagnosed 
with bilateral plantar tendon strain.

Following service the appellant has continued to have 
complaints associated with her feet.  A February 2000 
statement from Barry E. Taylor, M.D., relates that the 
appellant has a heel spur of the left foot and a bunion of 
the right foot.  However, the appellant has not been afforded 
a VA examination that could assist in answering the question 
as to whether any currently diagnosed foot disorder is 
related to the symptomatology shown in the service medical 
records.  Also, the short time the appellant was in service 
before she experience complaints associated with her feet 
raises a reasonable question as to whether any foot disorder 
may heave preexisted the appellant's period of active duty 
for training.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The appellant should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided her treatment for her feet since 
her separation from service.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file.

2.  The appellant should be afforded an 
examination of her feet ascertain the 
nature, severity, and etiology of any 
disorders which may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether the appellant entered her period 
of active duty for training with any 
preexisting foot disorder.  If so, the 
examiner is requested to indicate whether 
the preexisting disorder increased in 
severity during that service, and if it 
did, whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  If the appellant did not enter 
service with a preexisting disorder, the 
examiner is requested to offer an opinion 
as to whether any currently diagnosed 
foot disorder is in any way causally or 
etiologically related to the 
symptomatology shown in the service 
medical records.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
appellant's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




